DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MICHAEL SCARPATI,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D21-88

                              [April 15, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Mark Eissey, Judge; L.T. Case Nos. 502019CT006773AXX
and 502020AP000015AX.

  Edward J. Kone of Edward J. Kone, P.A., Boca Raton, for appellant.

   David Aronberg, State Attorney, and Joseph R. Kadis, Assistant State
Attorney, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.